Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Such claim limitation(s) is/are: “a means for securing a blade” in claim 1. Examiner is interpreting this limitation in light of Page 6, lines 19-24.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 1, the limitation reciting “and further wherein said flex arm is not substantially rotatable about said angle of sharpening” renders the scope of the claim indefinite because it is not clear what the metes and bounds of the claimed invention are. Specifically, an element may be considered either rotatable or non-rotatable, i.e. fixed, relative to another element. One would not be able to determine what the scope of the invention is by the recitation of “not substantially rotatable”. What is considered not substantially rotatable, five degrees? Ten degrees? Furthermore, an element is usually considered rotatable about an axis, i.e. a rotation axis. It is not clear what may be considered rotatable about an angle or the structural limitations imparted therein by the recitations. Examiner has interpreted the claim in light of the specification and applied prior art which provides the rotational features to the blade support rather than the grinding wheel. Please see prior art rejections below. 
Regarding claim 2, the limitation reciting, “wherein said blade bed further comprises offset shoulder supports located in a mirrored arrangement on opposing sides of said blade bed” renders the scope of the claimed invention indefinite. It is not clear what elements are being limited by this recitation. Is the inclinable blade bed or blade bed base being limited? Furthermore, are these additional shoulder supports or is this limitation further narrowing the already present blade supports located on opposing sides of said blade bed, as recited in claim 1?
Regarding claim 3, the limitation reciting “set angles of sharpening attack between a blade to be sharpened and said sharpener” renders the scope of the claim 
The Examiner concludes that because claims 1-4 are indefinite under 35 U.S.C. §112 2nd paragraph, these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinneman (US 4532736) in view of Droese (US 20080188164).
Regarding claim 1, Shinneman teaches a blade sharpener comprising:
a blade bed assembly (10) comprising a blade bed base, an inclinable blade bed having blade supports located on opposing sides of said blade bed, and means for securing a blade to be sharpened to said blade bed (wherein upper jaw 60 and lower jaw 40 are dimensions to apply a clamping force over a length of a blade; please refer to Figure 4C regarding the inclinable nature of the blade holder; see also Column 7, lines 6-17), wherein said blade bed is moveable between two opposing 180° positions (Col. 8, lines 9-16; see also Figure 4C for 180 degree positions);
a flex arm; and a sharpener connected to said flex arm (wherein grinding wheel is provided on mounting bracket 117 for securement, see Column 7, lines 29-33);
wherein the angle of sharpening attack between a blade to be sharpened and said sharpener is primarily determined by the inclination of said blade bed and further wherein said flex arm is not substantially rotatable about said angle of sharpening (wherein the edge to be sharpened will always be presented to the wheel .
	However, although Shinneman intimates and contemplates alternatives to the structure of the grinding wheel, Shinneman does not explicitly teach that the mounting bracket is configured for two-dimensional movement about said blade to be sharpened. However, from the same or similar field of endeavor, Droese (US 20080188164) teaches of a grinding wheel (12) mounted such that it is configured for two-dimensional movement about said blade to be sharpened (please see Figure 3, arrows 23 and 14; wherein the feed motion and the adjustment motion of the grinding device are superimposed such that the grinding result is always the same, see [0022]; wherein [0062] discloses that grinding device is arranged translatorily in direction of motion 14, wherein [0066] discloses that the grinding device is additionally movable in the vertical direction 23, i.e. therein provided with a two-dimensional movement).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Droese into the invention of Shinneman. Shinneman teaches of multiple structures by which a user may correct a grinding wheel’s wear (Column 8, line 65-Column 9 line 5), including the prior art’s tilting of the grinding wheel at an angle with respect to a blade (Col. 9, lines 1-4), a suggestion of using manufacturer’s recommended standards with a protractor for measuring a pivotal angle (Col. 9, lines 13-21), or by using a master upright post having an elevation corresponding with the horizontal centerline of the grinding wheel and contacting the blade to be sharpened prior to the grinding operation (Column 9, lines 24-40). Droese seeks to solve a similar issue of improving the finished surface quality of 
Regarding claim 2, all of the limitations recited in claim 1 are rejected by Shinneman as modified by Droese. Modified Shinneman further teaches wherein said blade bed further comprises offset shoulder supports located in a mirrored arrangement on opposing sides of said blade bed (please refer to Figure 4C regarding a mirrored arrangement; wherein the lade is supported thereon).
Regarding claim 3, all of the limitations recited in claim 1 are rejected by Shinneman as modified by Droese. Modified Shinneman further teaches wherein said blade bed assembly further comprises a ratchet arm preconfigured for selective inclination of said blade bed in set angles of sharpening attack between a blade to be sharpened and said sharpener (wherein Column 5, lines 15-25 disclose that indicia 23 are provided on bearing plate to indicate a suitable angular deviation, i.e. altering the attack angle; see also Col. 5, lines 28-47 disclosing bolt 25 extending transversely through slot having a threaded outer end, and the bolt is splined adjacent .
Regarding claim 4, all of the limitations recited in claim 1 are rejected by Shinneman as modified by Droese. Modified Shinneman further teaches wherein said set angles of sharpening attack are 30° and 40° (please refer to Column 5, lines 19-25 disclosing a range of angles inclusive of the claimed range).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
MacSween (US 3888049), see Col. 1, lines 33-42.
Wall (US 5329731), see Abstract. 
Rice (US 5218787), see elements 20 and 22. 
Pelotte (US 8123595), see Abstract.
Dieck (US 20070184756), see Figure 2.
Bernhard (US 6471569), see Figure 7.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162.  The examiner can normally be reached on Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723